DETAILED ACTION
This action is in response to the submission filed on 11/11/2021.  Claims 1-24 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 103
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Argument 1:
Applicant argues on page 9 that “while Posamentier relates to the field of geologic modeling, Posamentier is more akin to the conventional techniques described above and fails to teach or suggest any techniques for utilizing reference models to improve geologic models.” This argument is traversed as follows.
First, the claim limitation in question recites “replacing content of the at least one geologic model region with content of the reference model region to obtain an improved geologic model”. According to Applicant’s own printed publication, paragraph [0030] states “the reference model may be a previously-derived geologic model from a similar environment, or a combination of multiple such models”. See also paragraphs [0031] and [0043]. Therefore reference model is interpreted as a geological model previously generated or inversion model, any model that is related to the geological model in term of version or part of collection. 
Posamentier is not being used to teach reference models to improve geologic models. See Hill, paragraphs [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Ray paths of the trial set of energy components are traced through the updated earth model to create updated ray paths. No image components need be formed at this time. Only those energy components who propagate and touch the target and also whose updated ray path passes through one of the updated lens elements is selected to be included in the subset of energy components which is to be used to form the updated image components. These updated image components will replace corresponding image component from the current seismic image to create an updated seismic image.” The updated image component of the earth model is considered to be the reference model here. Therefore Hill teaches replacing content in a geologic model region with content from a reference/updated image to obtain an improved model. 
Argument 2:
Applicant argues on page 10 that “Posamentier discloses iteratively refining the model
based on comparisons between the synthetic seismic response corresponding to the model and the measured seismic response, without utilizing any type of reference model. Therefore, 
As stated above, Posamentier is not being used to teach reference models to improve geologic models. See Hill, paragraphs [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Ray paths of the trial set of energy components are traced through the updated earth model to create updated ray paths. No image components need be formed at this time. Only those energy components who propagate and touch the target and also whose updated ray path passes through one of the updated lens elements is selected to be included in the subset of energy components which is to be used to form the updated image components. These updated image components will replace corresponding image component from the current seismic image to create an updated seismic image.” The updated image component of the earth model is considered to be the reference model here. The corresponding image is the best matching image. Therefore Hill teaches a reference seismic image volume/updated image component based on a reference/earth model, finding the corresponding/best matching image for the seismic image, and replacing content in a geologic model region with content from a reference/updated image to obtain an improved model. 
Argument 3:
Applicant argues on page 12 that “Hill does not teach or suggest any type of reference model for updating the seismic images or the corresponding earth model…according to the teachings of Hill, the updated seismic image is not obtained using any type of reference model (or other reference information) but, rather, is obtained by changing the manner in which the energy components corresponding to the seismic data are propagated through the earth model.” This argument is traversed as follows.
As stated above, Applicant’s own printed publication, paragraph [0030] states “the reference model may be a previously-derived geologic model from a similar environment, or a combination of multiple such models”. See also paragraphs [0031] and [0043] of the printed publication. Therefore the reference model is interpreted as a geological model previously generated or inversion model, and the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection. Therefore, the updated image component of the earth model is considered to be the reference model here. Therefore Hill teaches replacing content in a geologic model region with content from a reference/updated image to obtain an improved model. 
Argument 4:
Applicant argues on page 13 that “Hill fails to teach or suggest determining a reference seismic image volume based on a reference model, finding a reference model region where the reference seismic image volume best matches the measured seismic image volume, or 
As stated above, see Hill, paragraphs [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Ray paths of the trial set of energy components are traced through the updated earth model to create updated ray paths. No image components need be formed at this time. Only those energy components who propagate and touch the target and also whose updated ray path passes through one of the updated lens elements is selected to be included in the subset of energy components which is to be used to form the updated image components. These updated image components will replace corresponding image component from the current seismic image to create an updated seismic image.” The updated image component of the earth model is considered to be the reference model here. The corresponding image is the best matching image. Therefore Hill teaches a reference seismic image volume/updated image component based on a reference/earth model, finding the corresponding/best matching image for the seismic image, and replacing content in a geologic model region with content from a reference/updated image to obtain an improved model.
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 13, 15-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”).
Regarding claims 1, 13 and 22, Posamentier teaches:
A geologic modeling (Posamentier: Abstract) method that comprises: 

obtaining a measured seismic image volume (Posamentier: Fig. 5, “obtain plurality of image volumes associated with Earth model of geological volume of interest”); 

deriving a synthesized seismic image volume from a geologic model (Posamentier: Fig. 6, “Generate initial hybrid deterministic-geostatistical earth model”); 

detecting at least one geologic model region where the synthesized seismic image volume and the measured seismic image volume are mismatched (Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity.”); 


outputting the improved geologic model (Posamentier: para [0005], “iteratively refining the initial hybrid deterministic-geostatistical earth model to obtain a set of final hybrid deterministic-geostatistical earth models”).

Posamentier does not teach but Hill does teach:
determining a reference seismic image volume based on a reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”); 

finding a reference model region where the reference seismic image volume best matches the measured seismic image volume (Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”); 

replacing content of the at least one geologic model region with content of the reference model region to obtain an improved geologic model (Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest…These updated image components will replace corresponding image component from the current seismic image to create an updated seismic image”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a (Hill: para [0002]).

Regarding claim 2, Posamentier and Hill teach:
The method of claim 1, further comprising: constructing the reference model by systematically varying internal structure of regions in the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claim 3, Posamentier and Hill teach:
 (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claim 4, Posamentier and Hill teach:
The method of claim 1, further comprising: using a geologic model for a similar region as the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claims 9 and 21, Posamentier and Hill teach:
The method of claim 1, further comprising, before said outputting: 

deriving an improved seismic image volume from the improved geologic model; and verifying that the improved seismic image volume matches the measured seismic image volume (Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity”; para [0005], “iteratively refining the initial hybrid deterministic-geostatistical earth model to obtain a set of final hybrid deterministic-geostatistical earth models”; para [0057], “The hybrid deterministic-geostatistical earth model is validated and/or updated using consistency criteria between properties of the hybrid deterministic-geostatistical earth model and seismic data.”).

Regarding claims 10 and 23, Posamentier and Hill teach:
The method of claim 1, wherein said outputting includes: storing the improved geologic model on a non-transitory information storage device; and displaying a visual representation of the improved geologic model (Posamentier: para [0022], “interface 104 is configured to provide an interface between system 100 and a user through which the user may provide information to and receive information from system 100. This enables data, results, and/or instructions and any other communicable items, collectively referred to as "information," to be communicated between the user and system 100. As used herein, the term "user" may refer to a single individual or a group of individuals who may be working in coordination. Examples of interface devices suitable for inclusion in user interface 104 include one or more of a keypad, buttons, switches, a keyboard, knobs, levers, a display screen, a touch screen, speakers, a microphone, an indicator light, an audible alarm, and/or a printer”).

Regarding claim 15, Posamentier and Hill teach:
The system of claim 13, wherein the operations further include: simulating geologic processes to construct the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).


Regarding claim 16, Posamentier and Hill teach:
The system of claim 13, wherein the operations further include: using a geologic model derived from seismic measurements as the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).


Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of “LSH Forest: Self-Tuning Indexes for Similarity Search” (“Bawa”).
Regarding claims 5 and 17,  Posamentier and Hill do not teach but Bawa does teach:


 creating a locality sensitive hashing (LSH) database using windowed regions of the synthesized seismic image volume (Bawa: Abstract, “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage
and query overhead”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Bawa (directed to LSH) and arrived at geological modeling with LSH. One of ordinary skill in the art would have been motivated to make such a combination because “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage and query overhead” (Bawa: Abstract).

Regarding claims 6 and 18, Posamentier, Hill, and Bawa teach:
The method of claim 5, wherein said detecting includes comparing the windowed regions of the synthesized seismic image volume with windowed regions of the measured seismic image volume (Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity”).

Regarding claims 7 and 19, Posamentier and Hill do not teach but Bawa does teach:
The method of claim 6, wherein said finding includes: 

(Bawa: Abstract, “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage
and query overhead”); and performing an approximate nearest-neighbor search of the LSH database based on Hamming-distance or other distance metrics (Bawa: page 651, “the Hamming metric”, page 652, “Nearest Neighbors”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Bawa (directed to LSH) and arrived at geological modeling with LSH. One of ordinary skill in the art would have been motivated to make such a combination because “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage and query overhead” (Bawa: Abstract).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of “Data space reduction, quality assessment and searching of seismograms: autoencoder networks for waveform data” (“Valentine”).
Regarding claims 8 and 20, Posamentier and Hill do not teach but Valentine does teach:
The method of claim 1, further comprising: creating an auto-encoding using windowed regions of the synthesized seismic image volume (Valentine: Summary, “autoencoders for seismic waveforms”; page 1184, “autoencoder networks as a route to identifying and implementing this transformation, and demonstrate that they do indeed allow seismic data sets to be represented with fewer parameters”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Valentine (directed to autoencoding) and arrived at geologic modeling with autoencoding. One of ordinary skill in the art would have been motivated to make such a combination because “transform the data away from the time domain, and represent the same information using fewer parameters” (Valentine: Summary).


Claims 11-12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of US 2011/0040536 (“Levitan”).
Regarding claims 11, 14 and 24, Posamentier and Hill do not teach but Levitan does teach:
The method of claim 1, further comprising: using the improved geologic model to evaluate one or more well placement and production strategies (Levitan: para [0005], “the optimization of production from a given field or reservoir involves decisions regarding the number and placement of wells, including whether to add or shut-in wells… All of these actions are performed with an eye toward maximizing production at minimum cost. As evident from these examples and as known in the art, the optimization of a production field is a complex problem, involving many variables and presenting many choices”; para [0003], “the field of oil and gas production. Embodiments of this invention are more specifically directed to the analysis of production field measurements for purposes of well and reservoir management”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Levitan (directed to well placement) and arrived at geologic modeling with well placement. One of ordinary skill in the art would have been motivated to make such a combination because “optimization is especially important considering that the costs of drilling of new wells and operating existing wells are high by historical standards, largely because of the extreme depths to which new producing wells must be drilled and because of other physical barriers to discovering and exploiting reservoirs. These high economic stakes require operators to devote substantial resources toward effective management of oil and gas reservoirs, and effective management of individual wells within production fields” (Levitan: para [0004]).

Regarding claim 12, Posamentier and Hill do not teach but Levitan does teach:
The method of claim 1, further comprising using the improved geologic model to determine where to drill one or more wells and causing one or more wells to be drilled (Levitan: para [0005], “the optimization of production from a given field or reservoir involves decisions regarding the number and placement of wells, including whether to add or shut-in wells… All of these actions are performed with an eye toward maximizing production at minimum cost. As evident from these examples and as known in the art, the optimization of a production field is a complex problem, involving many variables and presenting many choices”; para [0003], “the field of oil and gas production. Embodiments of this invention are more specifically directed to the analysis of production field measurements for purposes of well and reservoir management”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Levitan (directed to well placement) and arrived at geologic modeling with well placement. One of ordinary skill in the art would have been motivated to make such a (Levitan: para [0004]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITHYA J. MOLL/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148